DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1-15, recites limitations that invoke 35 U.S.C. 112(f):
Claims 1, 2, 6, 7, 8, 9, and 15; recites the limitation, “a picture acquisition section that acquires data.” [Line 2, 3, 10].
Claim 1; recites the limitation, “an image extraction section that extracts an image.” [Line 4].
Claims 1, 2, 3, and 4; recites the limitation, “a magnification control section that causes the extracted image.” [Line 6, 5, 3].
Claims 4; recites the limitation, “a positional information acquisition section that acquires positional.” [Line 3].
Claims 5; recites the limitation, “a magnification control section reduces.” [Line 3].
Claim 6; recites the limitation, “an image extraction section searches.” [Line 7].
Claims 7, and 11; recites the limitation, “a magnification control section further causes.” [Line 6, 3].
Claims 8, and 12-13; recites the limitation, “a magnification control section combines.” [Line 7, 3].
Claims 9; recites the limitation, “a magnification control section enlarges.” [Line 6].
Claims 10, and 14-15; recites the limitation, “a magnification control section displays.” [Line 3, 7, 12].
Claim 15; recites the limitation, “a magnification control section displays.” [Line 3, 7].


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1-15:

(i) “a picture acquisition section” (Fig. 5-6, #60. Page [15-17]- a picture acquisition section is associated with the CPU 23 and GPU 24 since the CPU 23 controls the entirety of the picture processing device 10 (Wherein the processing device comprises of picture acquisition section 60) by executing an operating system stored in the storage section 34. The CPU 23 further executes various programs which are read out from a removable recording medium and are loaded into the main memory 26, or which are downloaded via the communication section 32. The GPU 24 has a geometry engine function and a rendering processor function, executes a rendering process according to a rendering command from the CPU 23, and outputs the resultant data to the output section 36. The main memory 26 is formed of a RAM (Random Access Memory), and stores programs and data which are necessary for processes. It is to be noted that the server 200 may have the same circuit configuration. As further described FIG. 6 depicts a configuration of the functional blocks of the picture processing device 10 (Wherein the processing device comprises of picture acquisition section 60) and the server 200. In terms of hardware, the functional blocks depicted in FIG. 6 can be implemented by the CPU 23, the GPU 24, the main memory 26, etc., which are depicted in FIG. 5. In terms of software, the functional blocks can be implemented by a program for exerting functions including an information processing function, a picture rendering function, a data input/output function, and a communication function, which is loaded from a recording medium into a memory. The picture acquisition section is a section that acquires, from the server 200, data on a moving picture and sounds representing content that, for example, has been selected by a user. Alternatively, the picture acquisition section 60 may read out content data stored in a storage in the picture processing device 10. Then, the picture acquisition section 60 decodes and decompresses the acquired image data, as needed, For example, the picture acquisition section 60 acquires data on plural moving pictures which are taken by plural cameras and in which the image of the same target is displayed by different sizes, for example, as depicted in FIG. 3. In addition, the picture acquisition section 60 may acquire, from the server 200, at least any one of data necessary to extract a target, information regarding the movement permitted range of the target, positional information regarding the target in a three-dimensional space, or identification information regarding a target to be displayed other than the extracted image. (Wherein the picture acquisition section have a structure associated with it the CPU 23, the GPU 24, and the main memory 26.). Fig. 6, illustrates the picture acquisition section as a black box #60).
(ii) “an image extraction section” (Fig. 5-6, #62. Page [15-16 and 18]- image extraction section is associated with the CPU 23 and GPU 24 since the CPU 23 controls the entirety of the picture processing device 10 by executing an operating system stored in the storage section 34. The CPU 23 further executes various programs which are read out from a removable recording medium and are loaded into the main memory 26, or which are downloaded via the communication section 32. The GPU 24 has a geometry engine function and a rendering processor function, executes a rendering process according to a rendering command from the CPU 23, and outputs the resultant data to the output section 36. The main memory 26 is formed of a RAM (Random Access Memory), and stores programs and data which are necessary for processes. It is to be noted that the server 200 may have the same circuit configuration. As further described FIG. 6 depicts a configuration of the functional blocks of the picture processing device 10 (Wherein the processing device comprises of image extraction section 62) and the server 200. In terms of hardware, the functional blocks depicted in FIG. 6 can be implemented by the CPU 23, the GPU 24, the main memory 26, etc., which are depicted in FIG. 5. In terms of software, the functional blocks can be implemented by a program for exerting functions including an information processing function, a picture rendering function, a data input/output function, and a communication function, which is loaded from a recording medium into a memory. The image extraction section 62 is a section that extracts an image of a predetermined target from each frame of the moving picture decoded and decompressed by the picture acquisition section 60. As described above, the image extraction section 62 desirably extracts an image along the shape of the outline thereof. Various targets may be extracted according to the subject of the moving picture, and no limitation is imposed on the number of images to be extracted simultaneously. For example, in the case of a concert, examples of a target to be extracted include not only a performer, which has been described above, but also a musical instrument, a stage setting, and a prop. (Wherein the image extraction section have a structure associated with it the CPU 23, the GPU 24, and the main memory 26.). Fig. 6, illustrates the image extraction section as a black box #62).

(iii) “a magnification control section” (Fig. 5-6, #66. Page [15-16 and 21]- a magnification control section is associated with the CPU 23 and GPU 24 since the CPU 23 controls the entirety of the picture processing device 10 by executing an operating system stored in the storage section 34. The CPU 23 further executes various programs which are read out from a removable recording medium and are loaded into the main memory 26, or which are downloaded via the communication section 32. The GPU 24 has a geometry engine function and a rendering processor function, executes a rendering process according to a rendering command from the CPU 23, and outputs the resultant data to the output section 36. The main memory 26 is formed of a RAM (Random Access Memory), and stores programs and data which are necessary for processes. It is to be noted that the server 200 may have the same circuit configuration. As further described FIG. 6 depicts a configuration of the functional blocks of the picture processing device 10 (Wherein the processing device comprises of magnification control section 66) and the server 200. In terms of hardware, the functional blocks depicted in FIG. 6 can be implemented by the CPU 23, the GPU 24, the main memory 26, etc., which are depicted in FIG. 5. In terms of software, the functional blocks can be implemented by a program for exerting functions including an information processing function, a picture rendering function, a data input/output function, and a communication function, which is loaded from a recording medium into a memory. The magnification control section 66 is a section that enlarges or reduces the extracted image, as needed, and performs combining with respect to the image, at the position of the target in a frame of the same clock time, whereby a display picture frame in which images at different magnifications are included is generated. In the case where multiple moving pictures in which the image sizes of the same target are different are used and where combining is executed on a frame of a moving picture that is other than the moving picture used for extraction of an image of the target, as described above, the extracted image does not necessarily need to be enlarged or reduced. (Wherein the image extraction section have a structure associated with it the CPU 23, the GPU 24, and the main memory 26.). Fig. 6, illustrates the magnification control section as a black box #66).

(iv) “a positional information acquisition section” (Fig. 5-6, #64. Page [15-16 and 25-26]- a positional information acquisition section is associated with the CPU 23 and GPU 24 since the CPU 23 (Wherein the processing device comprises of positional information acquisition section 64) and the server 200. In terms of hardware, the functional blocks depicted in FIG. 6 can be implemented by the CPU 23, the GPU 24, the main memory 26, etc., which are depicted in FIG. 5. In terms of software, the functional blocks can be implemented by a program for exerting functions including an information processing function, a picture rendering function, a data input/output function, and a communication function, which is loaded from a recording medium into a memory. The positional information acquisition section 64 is a section that acquires, for example, the position of the image of the target in each frame of the combining destination moving picture. In such case, the positional information acquisition section 64 may detect an image of a target by a method similar to the method which is used by the image extraction section 62. Alternatively, in the case of acquiring positional information regarding a target in a three- dimensional space, the positional information acquisition section 64 may acquire positional information transmitted together with content data from the server 200. Alternatively, the positional information may be acquired by the positional information acquisition section 64 analyzing data on a content picture or a depth image transmitted together with the content picture from the server 200. (Wherein the positional information acquisition have a structure associated with it the CPU 23, the GPU 24, and the main memory 26.). Fig. 6, illustrates the positional information acquisition section as a black box #64).

In conclusion, limitations in claims 1-15, are each considered to invoke 35 U.S.C 112(f). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Reason for Allowance

Claims 1-16, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 07/01/2020 and a thorough search the closest prior arts OHBA et al. (US 2015/0302239 A1), in view of Yoshioka et al. (US 2016/0202888 A1), and in further view of ON et al. (US 2014/0210972 A1), and in further view of Inada et al. (US 2015/0229927 A1), and in further view of Koyama (US 2019/0306491 A1), and in further view of Hoshino et al. (US 2011/0157385 A1), and in further view of Tamura et al. (US 2006/0119714 A1), and in further view of Yoshioka et al. (US 2011/0128367 A1), and in further view of TAKAHASHI (US 2013/0165753 A1), and in further view of Sakurai (US 2006/0043264 A1), and in further view of Hara (US 2008/0259097 A1), and in further view of Masamura (US 2018/0176475 A1), and in further view of Taniguchi et al. (Patent No.: US 6,005,493 A), and in further view of Nagasaka et al. (US 2002/0012521 A1), in combination fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a magnification control section that causes the extracted image of the target to be displayed at a position corresponding to the target, at a magnification that is different from that of a remaining image (wherein the target is from a frame of the moving picture) and (wherein the magnification control section is CPU 23, the GPU 24, the main memory 26, etc., as depicted in FIG. 5, the structure as described in applicant`s disclosure dated 07/01/2020 as in Fig. 5 and Page [15-16 and 21], based on the functional language since the term “•	a magnification control section that causes the….displayed…” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 1.  

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and a magnification control section that displays the image of the target at a position corresponding to the target in the frame, at a magnification different from that of a remaining image (wherein the target is from a frame of the moving picture) and (wherein the magnification control section is CPU 23, the GPU 24, the main memory 26, etc., as depicted in FIG. 5, the structure as described in applicant`s disclosure dated 07/01/2020 as in Fig. 5 and Page [15-16 and 21], based on the functional language since the term “•	a magnification control section that causes the….displayed…” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 15. 

With regards to independent claim 16, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
displaying the extracted image of the target at a position corresponding to the target, at a magnification different from that of a remaining image (wherein the target is from a frame of the moving picture) as claimed in claim 16. 


The dependent claim 2-14, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.